Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2021 is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,061,836. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and patents claim a wave pipeline comprising a data path with a plurality of wave pipeline data stages and latching data from the synchronous data stage.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson (U.S. Publication No. 2011/0239036 A1), hereafter referred to as Jacobson’036.
Referring to claim 1, Jacobson’036, as claimed, a wave pipeline (wave pipeline 100, see Fig. 1A) comprising: a data path comprising a plurality of wave pipeline data stages and a synchronous data stage (data 110 entering the pipeline 100 at normally opaque stage 102 traverses pipeline logic through segments 108-0,108-1,108-2, see paras. [0025]-[0028]) and Fig. 1A), the synchronous data stage comprising a first data latch to latch the data from the synchronous data stage (data latches 122, 124, 126-0, 126-1, see para. [0028] and Fig. 1A), and the synchronous data stage between a first wave pipeline data stage of the plurality of wave pipeline data stages and a second wave pipeline data stage of the plurality of wave pipeline data stages (stages 102, 104, 106-0, 106-1, see Fig. 1A and para. [0028]); and a clock path corresponding to the plurality of wave pipeline data stages, wherein the first data latch latches the data from the synchronous data stage in response to a clock signal on the clock path (each stage 102, 104, 106-0, 106-1 includes a clock buffer 116, 118, 120-0 and 120-1; clock buffers 120-0 and 120-1 maintain normally transparent pipeline stages 106-0 and 106-1…re-synchronizes the leading edge of the newer, upstream data item flattening the upstream wave, see paras. [0027] and [0028]).
As to claim 2, Jacobson’036 also discloses the clock path comprises a plurality of clock stages corresponding to the plurality of wave pipeline data stages (clocking stages 106-0 and 106-1, the combined short path(s) through segments 108-0-108-2 are used to find the optimal clocking solution, see paras. [0036] and [0037]), each clock stage of the plurality of clock stages having a delay (path delays in each segment, see para. [0037]) configured to be equal to a delay of the corresponding wave pipeline data stage of the plurality of wave pipeline data stages (equal short and long paths for each segment 108-0, 108-1, 108-2, see paras. [0034]-[041] and Fig. 1B).
As to claim 5, Jacobson’036 also discloses a delay of each wave pipeline data stage of the plurality of wave pipeline data stages is less than one cycle of the clock signal (short path as a fraction of a clock cycle, see para. [0035]).
As to claim 6, Jacobson’036 also discloses a delay of the synchronous data stage is less than one cycle of the clock signal (short path as a fraction of a clock cycle, see paras. [0035], [0036], and [0044]-[0046]).
As to claim 7, Jacobson’036 also discloses a delay of the synchronous data stage is greater than one cycle of the clock signal, and wherein the clock path further comprises a delay stage such that the first data latch latches the data from the synchronous data stage in response to a delayed clock signal from the delay stage (the combined path through all segments could be as much as 2.25 LP with each LP being a clock cycle, see paras. [0035]-[0037]).
As to claim 8, Jacobson’036 also discloses a delay of the delay stage is less than a delay of the synchronous data stage (clocking stages 106-0 and 106-1, the combined short path(s) through segments 108-0-108-2 are used to find the optimal clocking solution, see paras. [0036] and [0037]; also note: delay, see paras. [0037], [0045], [0052], and [0053]).
As to claim 9, Jacobson’036 also discloses the data path comprises a plurality of synchronous data stages (each stage 102, 104, 106-0, 106-1 includes a clock buffer 116, 118, 120-0 and 120-1; clock buffers 120-0 and 120-1 maintain normally transparent pipeline stages 106-0 and 106-1…re-synchronizes the leading edge of the newer, upstream data item flattening the upstream wave, see paras. [0027] and [0028]), each synchronous data stage of the plurality of synchronous data stages comprising a first data latch to latch the data from the corresponding synchronous data stage of the plurality of synchronous data stages (data latches 122, 124, 126-0, 126-1, see para. [0028] and Fig. 1A), and wherein each first data latch of the plurality of synchronous data stages latches the data from the corresponding synchronous data stage in response to the clock signal on the clock path (latch stage, see paras. [0040]-[0046] and Figs. 2A-C).
Referring to claim 10, Jacobson’036, as claimed, a memory (see Fig. 1A) comprising: a memory array; a synchronous data stage to output data from the memory array in response to an address signal, the synchronous data stage comprising a first data latch to latch the output data (data latches 122, 124, 126-0, 126-1, see para. [0028] and Fig. 1A); an address path coupled to an input of the synchronous data stage, the address path comprising a plurality of wave pipeline address stages (stages 102, 104, 106-0, 106-1, see Fig. 1A and para. [0028]); a data path coupled to an output of the synchronous data stage, the data path comprising a plurality of wave pipeline data stages (data 110 entering the pipeline 100 at normally opaque stage 102 traverses pipeline logic through segments 108-0,108-1,108-2, see paras. [0025]-[0028]) and Fig. 1A); an input clock path corresponding to the plurality of wave pipeline address stages; and a return clock path coupled to the input clock path at the first data latch, the return clock path corresponding to the plurality of wave pipeline data stages, wherein the first data latch latches the output data in response to a clock signal on the input clock path (clock buffers maintain internal pipeline stages, see paras. [0028], [0051]-[0053] and Fig. 3A).
As to claim 13, Jacobson’036 also discloses a latch to latch the data from the data path in response to a return clock signal from the return clock path (data latches 122, 124, 126-0, 126-1, see para. [0028] and Fig. 1A).
As to claim 14, Jacobson’036 also discloses the latch comprises a FIFO (FIFO, see para. [0007]).
Note claim 15 recites similar limitations of claims 5 and 6.  Therefore it is rejected based on the same reason accordingly.
Note claim 16 recites the corresponding limitations of claim 6.  Therefore it is rejected based on the same reason accordingly.
As to claim 17, Jacobson’036 also discloses the memory array comprises a NAND memory array (NAND, see paras. [0051]-[0054] and Figs. 3A-B).
Note claim 18 recites similar limitations of claim 1.  Therefore it is rejected based on the same reason accordingly.
As to claim 19, Jacobson’036 also discloses processing the latched data through a second wave pipeline data stage; and aligning the clock signal with the data from the second wave pipeline data stage (each stage 102, 104, 106-0, 106-1 includes a clock buffer 116, 118, 120-0 and 120-1; clock buffers 120-0 and 120-1 maintain normally transparent pipeline stages 106-0 and 106-1…re-synchronizes the leading edge of the newer, upstream data item flattening the upstream wave, see paras. [0027], [0028], and [0042]).



Allowable Subject Matter

Claims 3, 4, 11, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mes (U.S. Publication No. 2003/0065900 A1) discloses an asynchronously pipelined SDRAM having separate pipeline stages.
Andrews et al. (U.S. Patent No. 6,952,115 B1) discloses programmable I/O interfaces for FPGAs and other PLDs.
Aude (U.S. Patent No. 6,469,652 B1) discloses pipelined analog-to-digital converter using zero-crossing capacitor swapping scheme.
Jacobson (U.S. Publication No. 2005/0251699 A1) discloses synchronous pipeline with normally transparent pipeline stages.






The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181